  1
                                                    Hearing Date: January 15, 2020
  2                                                 Time: 1 pm
                                                    Location: Port Orchard
  3
  4                                                 Response must be filed by: January 8, 2020
  5
                                                    HONORABLE CHRISTOPHER M. ALSTON
  6
  7
                               UNITED STATES BANKRUPTCY COURT
  8                        FOR THE WESTERN DISTRICT OF WASHINGTON
  9
       IN RE:
                                                         NO. 17-10722
 10    EAGLE HARBOR HOLDINGS, LLC
           Debtor(s).                                    MOTION TO ABANDON PROPERTY
 11
 12
               Comes now, John S. Peterson, Trustee, and moves the Court for an order abandoning
 13
 14   property described as three patents of Eagle Harbor Holdings, LLC: #9,292,017, #9,293,928 and
 15   #9,620,987.       This motion is based on 11 USC 554, the declaration attached and the files and
 16
      records herein.
 17
 18            DATED this 14th day of December, 2019.        /S/ JOHN S. PETERSON
                                                             JOHN S. PETERSON
 19                                                          Trustee
                                                    DECLARATION
 20
 21            JOHN S. PETERSON, declares as follows: I am the trustee in this case and am moving
 22
      to abandon to the debtor's interest in property described as three patents: #9,292,017, #9,293,928
 23
 24   and #9,620,987.       Patent #9,292,017 is the sole member of the “017 Family of Patents” held by

 25   the debtor LLC and is described as “System and method for real-time guidance and mapping of a
 26
      tunnel boring machine and tunnel”.        Patent #9,293,928 is a member of the “928 Family of
 27
 28   Patents” and is described as a “System and method for a dynamically configurable power

      distribution control and management system”. Patent #9,620,987 is also a member of the “928

      Family of Patents” and is described as a “System and method for a dynamically configurable

      Motion                                                            JOHN S. PETERSON
      Page 1                                                          ATTORNEY AT LAW
                                                                         P.O. Box 829
                                                                        Kingston, WA 98346
                                                                          (360)626-4392
Case 17-10722-CMA          Doc 91     Filed 12/14/19   Ent. 12/14/19 12:18:37      Pg. 1 of 2
  1   power distribution control and management system”. Further descriptions and information is

  2   available upon request.
  3
                At the time of filing, the debtor was the holder of over 40 patents in 11 patent families
  4
  5   primarily related to communication and sensor technologies related to connected cars, auto
  6   infotainment, self-driving cars, etc. The Trustee and counsel were involved in extensive efforts
  7
      to market and liquidate the patents. A large portion of the patents were collateral for a loan held
  8
  9   by Northwater Intellectual Property Fund L.P. 2 and were foreclosed on. The balance of the
 10
      portfolio was marketed and sold to AutoBrilliance LLC, pursuant to court order (Docket #90).
 11
                The three patents covered by this motion were not sold to AutoBrilliance, LLC, and no
 12
 13   interest in the three patents has been expressed by any other party to date. Licensing fees are due
 14
      to the U.S. Patent and Trade Office on two of the patents in the 1st Quarter of 2020. The
 15
 16   bankruptcy estate doesn’t have funds sufficient to pay the license fees.

 17             I have determined that the three patents are of inconsequential value and benefit to the
 18
      estate.    For that reason, I request authority to abandon them.
 19
 20             I declare the foregoing is true and correct under the laws of the United States of America.
 21   Signed this 14th day of December, 2019.                /S/JOHN S. PETERSON
 22                                                          JOHN S. PETERSON
 23
 24
 25
 26
 27
 28




      Motion                                                             JOHN S. PETERSON
      Page 2                                                             ATTORNEY AT LAW
                                                                            P.O. Box 829
                                                                           Kingston, WA 98346
                                                                             (360)626-4392
Case 17-10722-CMA          Doc 91     Filed 12/14/19     Ent. 12/14/19 12:18:37      Pg. 2 of 2
